1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARK MCDANIEL,                             Case No.: 18cv1949-LAB (MDD)
12                              Plaintiff,
                                                 ORDER GRANTING JOINT
13    v.                                         MOTION TO DISMISS [Dkt. 7]
14    EDUCATIONAL CREDIT
      MANAGEMENT CORPORATION,
15
                             Defendant.
16
17         The parties’ joint motion to dismiss the case is GRANTED. Dkt. 7.
18   This action is DISMISSED WITH PREJUDICE. The clerk is directed to close
19   the case.
20         IT IS SO ORDERED.
21   Dated: November 8, 2018
22
23                                           Hon. Larry Alan Burns
                                             United States District Judge
24
25
26
27
28
                                             1
                                                                   18cv1949-LAB (MDD)
